Exhibit 10.2

 



SENIOR VICE PRESIDENT SEVERANCE POLICY

 

This Senior Vice President Severance Policy (“Policy”) has been established by
Adaptimmune Therapeutics plc (the “Company”) on December 4, 2019 to provide
Senior Vice Presidents (“SVPs”) with the opportunity to receive severance
benefits following termination of employment under certain conditions. The
purpose of the Policy is to attract and retain qualified SVPs. This Policy is
applicable to all SVPs regardless of base location. This Policy is intended to
be a top hat welfare benefit plan under the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), maintained for a select group of
management or highly compensated employees.

 

1.     Notice of Termination; Company’s Obligations Upon Cessation of Employment
Period.

 

(a)      Notice of Termination. Notice of termination will be provided in
accordance with the terms of the relevant SVP’s Employment Agreement.

 

(b)      Company’s Obligations Upon Cessation of the Employment Period.

 

(i)           Accrued Benefits. Unless stated otherwise, where terms of this
Policy are inconsistent to the terms of SVP’s Employment Agreement, the terms of
SVP’s Employment Agreement shall prevail. Subject to SVP’s Employment Agreement,
upon SVP’s termination of employment for any reason and save as explicitly
otherwise provided in SVP’s Employment Agreement, SVP shall be entitled to
receive: (A) Base Salary (as defined in SVP’s Employment Agreement) earned for
services rendered by SVP through the date of termination, which shall be paid on
the next succeeding payroll date unless otherwise mutually agreed; (B) payment
of any accrued but unused vacation as of the date of termination owed to SVP as
provided for under SVP’s Employment Agreement; (C) any unpaid expense
reimbursement owed to SVP under SVP’s Employment Agreement, which shall be paid
within thirty (30) days of the date of termination; and (D) any amount earned,
accrued and arising from SVP’s participation in, or benefits accrued under, any
Company employee benefit plan or arrangement, which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans and
arrangements (collectively, the “Accrued Benefits”).

 

(ii)          Termination by Company Without Cause or by SVP For Good Reason; No
Change in Control. If the Employment Period is terminated by the Company without
Cause or if SVP resigns for Good Reason other than in the six (6) months
following a Change in Control Date, in addition to the Accrued Benefits, SVP
shall be entitled to receive: (A) an amount equal to his or her Base Salary (as
in effect immediately prior to termination of employment) for a period of three
(3) months following the date of termination, paid in a single lump sum as soon
as administratively feasible within sixty (60) days following the date of
termination; (B) any unpaid Annual Bonus (as defined in SVP’s Employment
Agreement) relating to the year prior to the year in which the date of
termination of employment occurs, paid in a single lump sum no later than March
15 of the year following the calendar year in which the Annual Bonus, if any,
was earned; (C) at the discretion of the Board of Directors of the Company (the
“Board”) a prorated amount of any Annual Bonus relating to the year in which the
date of termination of employment occurs, based on the number of full calendar
months worked by SVP during such year divided by twelve (12), and paid in a
single lump sum no later than March 15 of the year following the calendar year
in which the prorated Annual Bonus, if any, was earned; and (D) either (a)
reimbursement of SVP’s payment of the full monthly premiums required for SVP’s
continued participation in the Company’s group health coverage shall be pursuant
to the U.S. Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), through the end of the third (3rd) month following the date of
termination, provided that SVP is eligible for and timely elects to receive
COBRA coverage and that such provision of healthcare does not result in
discrimination in the Company’s healthcare plan in which SVP participates under
Section 105(h) of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations promulgated thereunder or (b) where COBRA does not
apply to SVP, continuation of the health coverage provided under SVP’s
Employment Agreement through the end of the third (3rd) month following the date
of termination provided such continuation is permitted under the terms of the
relevant insurance, or (at the election of a UK SVP) payment of the cash
equivalent of the cost to the Company of providing such health coverage during
such period. The benefits identified under Section 1(b)(ii)(A) to (D) are
collectively referred to as “Severance Benefits”. The payment of Base Salary
under Section 1(b)(ii)(A) and any payment in respect of health coverage under
Section 1(b)(ii)(D) shall be reduced by any Base Salary or health coverage
payments otherwise made to SVP by way of a payment in lieu of notice under SVP's
Employment Agreement. SVP shall not be entitled to any other salary,
compensation or other benefits after termination of the Employment Period,
except as specifically provided for in the Company’s employee benefit plans or
as otherwise expressly required by applicable law.

 

 1 

 

 



(iii)         Termination by Company Without Cause or by SVP For Good Reason
Following a Change in Control. If the Employment Period is terminated by the
Company without Cause or if SVP resigns for Good Reason within six (6) months
following a Change in Control Date, in addition to the Accrued Benefits, SVP
shall be entitled to receive: (A) an amount equal to his or her Base Salary (as
in effect immediately prior to termination of employment) for a period of six
(6) months following the date of termination, paid in a single lump sum as soon
as administratively feasible within sixty (60) days following the date of
termination; (B) any unpaid Annual Bonus relating to the year prior to the year
in which the date of termination of employment occurs, paid in a single lump sum
no later than March 15 of the year following the calendar year in which the
Annual Bonus, if any, was earned; (C) an Annual Bonus equivalent to a six (6)
month bonus, relating to the year in which the date of termination of employment
occurs, paid in a single lump sum no later than March 15 of the year following
the calendar year in which the Annual Bonus, if any, was earned; and (D) either
(a) reimbursement of SVP’s payment of the full monthly premiums required for
SVP’s continued participation in the Company’s group health coverage pursuant to
COBRA through the end of the sixth (6th) month following the date of
termination, provided that SVP is eligible for and timely elects to receive
COBRA coverage and that such provision of healthcare does not result in
discrimination in the Company’s healthcare plan in which SVP participates under
Section 105(h) of the Code and the regulations promulgated thereunder or (b)
where COBRA does not apply to SVP, continuation of the health coverage provided
under SVP’s Employment Agreement through the end of the sixth (6th) month
following the date of termination provided such continuation is permitted under
the terms of the relevant insurance, or (at the election of a UK SVP) payment of
the cash equivalent of the cost to the Company of providing such health coverage
during such period. The payments and benefits set forth in this Section
1(b)(iii)(A) to (D) are hereinafter, collectively, the “CIC Severance Benefits”.
The payment of Base Salary under Section 1(b)(iii)(A) and any payment in respect
of health coverage under Section 1(b)(iii)(D) shall be reduced by any Base
Salary or health coverage payments otherwise made to SVP by way of a payment in
lieu of notice under SVP's Employment Agreement. SVP shall not be entitled to
any other salary, compensation or other benefits after termination of the
Employment Period, except as specifically provided for in the Company’s employee
benefit plans or as otherwise expressly required by applicable law.

 



 2 

 

 

(iv)         Termination for Death or Incapacity. If the Employment Period is
terminated for death or Incapacity (as determined by the Board in its good faith
judgment), in addition to the Accrued Benefits, SVP (or SVP’s estate, if
applicable) shall be entitled to receive any unpaid Annual Bonus relating to the
year prior to the year in which the date of termination of employment occurs,
paid in a single lump sum no later than March 15 of the year following the
calendar year in which the Annual Bonus, if any, was earned. SVP (or SVP’s
estate, as applicable) shall not be entitled to any other salary, compensation
or other benefits after termination of the Employment Period, except as
specifically provided for in the Company’s employee benefit plans or as
otherwise expressly required by applicable law.

 

(v)          Termination for Cause or Resignation for Other than Good Reason. If
the Employment Period is terminated by the Company for Cause or upon SVP’s
resignation (other than resignation for Good Reason), SVP shall only be entitled
to receive the Accrued Benefits, and shall not be entitled to any other salary,
compensation or benefits from the Company or its parent, affiliates or
subsidiaries after termination of the Employment Period, except as otherwise
specifically provided for under SVP’s Employment Agreement and the Company’s
employee benefit plans or as otherwise expressly required by applicable law.

 

(vi)         Except as otherwise expressly provided herein or in SVP’s
Employment Agreement, all of SVP’s rights to salary, bonuses, employee benefits
and other compensation hereunder which would have accrued or become payable
after the termination of the Employment Period shall cease upon such
termination, other than those expressly required under applicable law including
but not limited to SVP’s rights under COBRA. The Company may offset any amounts
SVP owes the Company or its affiliates or subsidiaries against any amounts the
Company owes SVP hereunder subject to applicable law.

 

(vii)        The Company’s obligation to provide the Severance Benefits or CIC
Severance Benefits to SVP shall be conditioned upon the SVP’s execution and the
irrevocability of a general release in a form acceptable to the Company within
60 days following termination of employment. SVP shall not be entitled to any
other salary, compensation, or other benefits after termination of the
Employment Period, for the execution of a general release form except as
specifically provided for in the Company’s employee benefit plans or as
otherwise expressly required by applicable law.

 

(viii)      Any Severance Benefits or CIC Severance Benefits payable shall not
be paid until the first scheduled payment date following the date the general
release is executed and no longer subject to revocation, with the first such
payment being in an amount equal to the total amount to which SVP would
otherwise have been entitled during the period following the date of termination
if such deferral had not been required; provided, however,

 

(A)that any such amounts that constitute nonqualified deferred compensation
within the meaning of Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (“Section 409A”) shall not be paid until the
60th day following such termination to the extent necessary to avoid adverse tax
consequences under Section 409A, and, if such payments are required to be so
deferred, the first payment shall be in an amount equal to the total amount to
which SVP would otherwise have been entitled during the period following the
date of termination if such deferral had not been required; and

 

(B)if SVP is a “specified employee” within the meaning of Section 409A, any
Severance Benefits or CIC Severance Benefits payable to SVP during the first six
months and one day following the date of termination that constitute
nonqualified deferred compensation within the meaning of Section 409A shall not
be paid until the date that is six (6) months and one day following such
termination to the extent necessary to avoid adverse tax consequences under
Section 409A, and, if such payments are required to be so deferred, the first
payment shall be in an amount equal to the total amount to which SVP would
otherwise have been entitled to during the period following the date of
termination if such deferral had not been required.

 

 3 

 

 



2.     Definitions.

 

(a)      For purposes of this Policy, “SVP” shall mean a Senior Vice President
of the Company or a member of its group chosen by the Board or the Remuneration
Committee to be subject to this Policy.

 

(b)      For purposes of this Policy, “Employment Agreement” shall mean the
employment agreement by and between the Company or a member of its group and SVP
in force from time to time.

 

(c)      For the purposes of this Policy, “Employment Period” shall mean the
period from the effective date of employment through to the date of SVP’s
termination of employment.

 

(d)      For purposes of this Policy, “Cause” shall mean with respect to SVP one
or more of the following: (i) acts or omissions constituting gross negligence,
recklessness or willful misconduct on the part of SVP with respect to SVP’s
obligations or otherwise relating to the business of Company; (ii) SVP's
material breach of Company rules, policies and/or procedures; (iii) SVP's
material insubordination or material non-performance or willful neglect of
assigned duties; (iv) acts or omissions which bring the reputation of the
Company into material disrepute; (v) any act or omission by SVP aiding or
abetting a competitor, supplier or customer of the Company and/or any of its
subsidiaries or affiliates to the material disadvantage or detriment of the
Company and/or any of its subsidiaries or affiliates; (vi) SVP’s commission of
fraud, misappropriation, embezzlement or theft; or (vii) SVP’s material breach
of his or her Employment Agreement, including, but not limited to, violation of
any of the restrictive covenants set forth in the Employment Agreement.

 

(e)      For purposes of this Policy, “Good Reason” shall mean that SVP has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) the Company materially reduces
the amount of the Base Salary, except for across-the-board salary reductions
based on the Company’s financial performance similarly affecting all or
substantially all senior management employees of the Company or as otherwise
agreed with SVP; (ii) the Company breaches its material obligations under the
Employment Agreement, or (iii) the Company materially reduces SVP’s authority,
duties or responsibilities without SVP’s consent. “Good Reason Process” shall
mean that: (w) SVP notifies the Company in writing of the first occurrence of
one of the Good Reason condition within sixty (60) days of the first occurrence
of such condition; (x) SVP cooperates in good faith with the Company’s efforts,
for a period not less than thirty (30) days following such notice (the “Cure
Period”), to remedy the condition; (y) notwithstanding such efforts, the Good
Reason condition continues to exist; and (z) SVP terminates his or her
employment within sixty (60) days after the end of the Cure Period. If the
Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred and no right to terminate for Good Reason
shall exist. There is however no obligation on the Company to remedy the
condition that is considered by SVP to be Good Reason.



 4 

 



 

(f)       For purposes of this Policy “Incapacity” shall be deemed to occur if
the Board, in its good faith judgment, considers that SVP is mentally or
physically disabled or incapacitated such that SVP cannot perform his or her
duties and responsibilities under the Employment Agreement and notifies SVP,
and, within thirty (30) days of receipt of the Board’s good faith notification,
either (i) SVP fails to undertake a physical and/or mental examination by a
physician mutually acceptable to the Board and SVP or (ii) after SVP undertakes
a physical and/or mental examination by a physician mutually acceptable to the
Board and SVP, such physician fails to certify to the Board that SVP is
physically and mentally able and capable of performing his or her duties and
responsibilities under SVP’s Employment Agreement.

 

(g)      For purposes of this Policy, a “Change in Control” shall mean the
occurrence of any one or more of the following events: (i) the consummation of a
merger or consolidation of the Company with any other entity, other than a
merger or consolidation in which voting securities of the Company outstanding
immediately prior thereto continue to represent more than fifty percent (50%)
percent of the total voting power of the Company or such surviving entity
immediately after such merger or consolidation; (ii) the acquisition of all of
the Company’s outstanding capital stock by a single person or entity or a group
acting in concert to effect such acquisition other than an acquisition in which
voting securities of the Company outstanding immediately prior thereto continue
to represent more than fifty percent (50%) percent of the total voting power of
the Company or such surviving entity immediately after such merger or
consolidation; or (iii) the sale or disposition of all or substantially all of
the assets of Company.

 

3.     Claims and Appeals Procedures.

 

(a)      Initial Claims. An SVP who believes he or she is entitled to a payment
under the Policy that has not been received is to follow the Procedure as set
out in Schedule A.

 

4.     Miscellaneous.

 

(a)      Administration. The Administrator has the exclusive right, power and
authority, in its sole and absolute discretion, to administer and interpret the
Policy. The Administrator has all powers reasonably necessary to carry out its
responsibilities under the Policy. The decision of the Administrator on any
disputes arising under the Policy, including (but not limited to) questions of
construction, interpretation and administration shall be final, conclusive and
binding on all persons having an interest in or under the Policy. For the
avoidance of doubt, the role of the Administrator is limited to the
administration of this Policy and, as such, it is acknowledged that
determinations by the Administrator are not final or binding with respect to any
subsequent dispute resolution process and shall not be afforded a special status
during any legal action.

 

(b)      Amendment and Termination. The Company reserves the right to amend or
terminate the Policy at any time by action of the Board. However, the Company
shall consult with SVP in relation to any proposed significant amendment or
termination. Where any proposed amendment or termination of this Policy
substantially reduces the rights or benefits of SVP, then such amendment or
termination will only take effect if made in accordance with the terms of SVP’s
Employment Agreement.

 

 5 

 

 



(c)      At-Will Employment. The Policy does not alter the status of each SVP,
for SVPs based in the US such SVPs are employed as an at-will employee of the
Company. Nothing contained herein shall be deemed to give any SVP the right to
remain employed by the Company or to interfere with the rights of the Company to
terminate the employment of any SVP at any time, with or without Cause.

 

(d)      Unfunded Obligations. The amounts to be paid to SVPs under the Policy
are unfunded obligations of the Company. The Company is not required to
segregate any monies or other assets from its general funds with respect to
these obligations. SVPs shall not have any preference or security interest in
any assets of the Company other than as a general unsecured creditor.

 

(e)      Transfer and Assignment. Neither an SVP nor any other person shall have
any right to sell, assign, transfer, pledge, anticipate or otherwise encumber,
transfer, hypothecate or convey any amounts payable under the Policy prior to
the date that such amounts are paid.

 

(f)       References to the Company. Where the employing company of the SVP is
not the Company but another member of the Company’s group, references in this
Policy to the Company shall be construed accordingly and, where necessary, shall
be deemed to be or include references to the relevant employing company.



 6 

 

 



Schedule A

 

An SVP may submit a written claim for benefits to the Administrator within 60
days after the termination of employment. The Administrator is the Remuneration
Committee of the Board or its designee. Claims should be addressed and sent to
the Board Remuneration Committee, marked for the attention of the Remuneration
Committee chairman, and sent by post or courier to the registered office address
of Adaptimmune Therapeutics plc.

 

If SVP’s claim is denied, in whole or in part, SVP will be furnished with
written notice of the denial within 30 days after the Administrator’s receipt of
SVP’s written claim. Written notice of the denial of SVP’s claim will contain
the following information:

 

(i)            the specific reason or reasons for the denial of SVP’s claim;

 

(ii)           references to the specific Policy provisions on which the denial
of SVP’s claim was based;

 

(iii)          a description of any additional information or material required
by the Administrator to reconsider SVP’s claim (to the extent applicable) and an
explanation of why such material or information is necessary; and

 

(iv)          a description of the Policy’s review procedures and time limits
applicable to such procedures, including a statement of SVP’s right to bring a
civil action under applicable law for example Section 502(a) of ERISA following
a benefit claim denial on review.

 

(g)     Appeal of Denied Claims. If SVP’s claim is denied and he or she wishes
to submit a request for a review of the denied claim, SVP or his or her
authorized representative must follow the procedures described below:

 

(i)            Upon receipt of the denied claim, SVP (or his or her authorized
representative) may file a request for review of the claim in writing with the
Administrator. This request for review must be filed no later than 60 days after
SVP has received written notification of the denial.

 

(ii)           SVP has the right to submit in writing to the Administrator any
comments, documents, records or other information relating to his or her claim
for benefits.

 

(iii)          SVP has the right to be provided with, upon request and free of
charge, reasonable access to and copies of all pertinent documents, records and
other information that is relevant to his or her claim for benefits.

 

(iv)         The review of the denied claim will take into account all comments,
documents, records and other information that SVP submitted relating to his or
her claim, without regard to whether such information was submitted or
considered in the initial denial of his or her claim.

 

(h)     Administrator’s Response to Appeal. The Administrator will provide SVP
with written notice of its decision within 30 days after the Administrator’s
receipt of SVP’s written claim for review. The Administrator’s decision on SVP’s
claim for review will be communicated to SVP in writing and will clearly state:

 

(i)            the specific reason or reasons for the denial of SVP’s claim;

 

 7 

 

 



(ii)           reference to the specific Policy provisions on which the denial
of SVP’s claim is based;

 

(iii)          a statement that SVP is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, the Policy and all
documents, records, and other information relevant to his or her claim for
benefits; and

 

(iv)           a statement describing SVP’s right to bring an action under
applicable law for example Section 502(a) of ERISA.

 

(i)      Exhaustion of Administrative Remedies. The exhaustion of these claims
procedures is mandatory for resolving every claim and dispute arising under the
Policy. As to such claims and disputes no claimant shall be permitted to
commence any legal action to recover benefits or to enforce or clarify rights
under the Policy under any provision of law, whether or not statutory, until
these claims procedures have been exhausted in their entirety.

 

 8 



 